THE         ATTORNEY    GENERAL
                             OF -IYExAs
                           AUSTIN.      TRXAII       76711




                                     January     18, 1974


The Honorable     Tom Hanna                                 Opinion   No.    H- 218
Jefferson County
Criminal  District   Attorney                               Re:    Whether   a respondent
P. 0. Box 2553                                                     in a Uniform   Reciprocal
Beaumont,   Texas 77701                                            Enforcement    of Support
                                                                   Act is entitled to a jury
Dear   Mr.   Hanna:                                                trial

        Your office has asked the opinion of this office as to whether a
respondent    in a Uniform   Reciprocal  Enforcement   of Support Act proceeding
is entitled  to a jury trial upon proper  request.

         Article  2328b-4,  V. T. C. S., the Uniform   Reciprocal    Enforcement     of
Support Act, was enacted by the 59th Legislature          in 1965. It derived    from
Articles     2328b-1 to 2328b-3,   which were similar    in purpose and effect,
and most cases interpreting       the rights of a respondent    under the old statute
are applicable     to the new one.

       The   stated   purposes   of the Act    are   set forth    in $1 which    provides:

              “The purposes   of this Act are to improve    and extend
              by reciprocal legislation  the enforcement    of duties
              of support and to make uniform     the law with respect
              thereto. ”

To achieve   these purposes,       the Act provides    procedures           whereby   residents
of other states can enforce       support orders    against  Texas          residents   and vice
versa.

       The usual manner of enforcing     such orders  is by contempt  proceedings
[Cf. Guercia  v. Guercia,   241 S.W.2d 297 (Tex.   1951); Freeland v. Freeland,
313 S.W.2d 943 (Tex. Civ.App.,    Dallas,  1958, no writ)] and § 25 of the Act
provides:




                                         p. 1016
The Honorable             Tom     Hanna,    page     2 (H-218)




                 II
                      .   the court of this State when acting as the
                          .   .

                 responding    state has the power to subject the
                 defendant   to such terms and conditions     as the
                 court may deem proper to assure        compliance   with
                 its orders   and in particular;  . . . .

                 “(c) To punish the defendant who shall violate any
                 order of the court to the same extent as is provided
                 by Law for cantempt    of the court in any other suit
                 or proceeding  cognizable    by the court. ”

      Section         37 of the Act        further    provides:

                 “The support order as confirmed          shall have the
                 same effect and may be etiorced         as if originally
                 entered in the court of this State.       The procedures
                 for the enforcement     thereof   shall be as in civil
                 cas’es, ‘including  the power to punish the defendant
                 for contenipt   as in the case of other orders       for
                 payment of temporary       alimony,    maintenance      or
                 support entered    in this State. ”

         Article   1, 5 15, of the Texas Constitution    provides   that “the right of
trial by jury shall remain inviolate”        and Article   5, $ LO, of the Texas Con-
stitution    provides   that “in the trial of all causes in the District    Courts, the
plaintiff    or defendant   shall,  upon applicatidn   made in open court,    have the
right of trial by jury,      . . . . ”

        However,     it has long been recognized       that juries are not available
to respondents     in contempt    proceedings.      In Ex Parte Howell,     488 S.W.
2d 123 (Tex. Grim.       1972), the court summed up a consistent        history  of
decisions   by statis,     “It is axiomatic    that courts have the power to punish
for contempt     without the intervention      of a jury. ” 488 S.W. 2d at p. 127.

       In    Parte Winfree,,
            Ex                  263 S.W.2d 154 (Tex.   1953), the Supreme
Court applied this axiom to a child support case and denied habeas corpus
to a parent adjudged in contempt     without a jury.  See also Ex Par,te Allison,
90 S.W. 492 (Tex. Crim.     1905); Ex Parte Garner,   246 S.W. 371 (Tex. Grim.
1922); and Crow v. State,    24 Tex. 12 (1859).




                                                     p. 1017
i   ;




        The Honorable    Tom   Hanna,   page   3   (H-218)




               It is therefore   our opinion that, although a respondent       is entitled
        to general   due process    in connection   with a contempt   proceeding    brought
        under Article    2328b-4,    V. T. C. S. [see Ex Parte Hosken,     480 S.W.2d
18 (Tex. Civ. App.,    Beaumont,     1972, no writ hist.)  and cases cited there-
        inl, such a respondent is not entitled to a jury.
                                           SUMMARY

                            A resppndent    is not entitled  to a jury in
                     connection   with contempt    proceedings    brought
                     under Article    232813-4, V. T. C. S., the Uniform
                     Reciprocal    Enforcement    of Support Act.

                                                Yours     very   truly,




                                                Attaney      General      of Texas




        DAVID M. KENDALL,          Chairman
        Opinion Committee




                                               p. 1018